Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Rodd Naquin Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000

May 20, 2022

Docket Number: 2022 - CW - 0020

Lucille Penton

versus
Beacon Behavioral Hospital, Beacon Hospital Management,
Inc., Beacon Behavioral Hospital-Northshore, Inc., Jasmine,
MHT, Nurse 2, Dana Boihem, RN, Erica Pecquet, RN, George
Terrebonne, Brian Holt, RN, and ABC Insurance Company

To: Kelly M. Brian Aldric C. Poirier Jr.
1060 West Causeway Approz 1060 W. Causeway Approacl
Mandeville, LA 70471 Mandeville, LA 70471
apoirier@bluewilliams.com
Steven Elias Psarellis Esq. Hon. Raymond S. Childress
3939 N. Causeway Boulevarc P.O. Box 608
Suite 100 Franklinton, LA 70438

metairie, LA 70002

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

LUCILLE PENTON NO. 2022 CW 0020
VERSUS

BEACON BEHAVIORAL HOSPITAL,
BEACON HOSPITAL MANAGEMENT,
INC., BEACON BEHAVIORAL
HOSPITAL-NORTHSHORE, INC.,
JASMINE, MHT, NURSE 2, DANA
BOIHEM, RN, ERICA PECQUET,
RN, GEORGE TERREBONNE, BRIAN

 

HOLT, RN, AND ABC INSURANCE MAY 20, 2022

COMPANY

In Re: Beacon Hospital Management, Inc., Beacon Behavioral
Hospital-Northshore, Inc., Erica Pecquet, RN, and Dana
Boihem, RN, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
2018-13615.

 

BEFORE : WHIPPLE, C.J., HOLDRIDGE AND HESTER, JJ.
WRIT DENIED.
VGW

GH
CHH

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT